

114 S1621 IS: Ending Mobile and Broadband Welfare Act of 2015
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1621IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit universal service support of commercial mobile service and Internet access service
			 through the Lifeline program.
	
 1.Short titleThis Act may be cited as the Ending Mobile and Broadband Welfare Act of 2015.
		2.Prohibition on
			 Lifeline support for commercial mobile service and Internet access service
			(a)In
 generalA provider of commercial mobile service or Internet access service may not receive universal service support under sections 214(e) and 254 of the Communications Act of 1934 (47 U.S.C. 214(e) and 254), or under any other provision of law, for the provision of such service through the Lifeline program of the Federal Communications Commission.
			(b)Commercial
 mobile service definedIn this section, the term commercial mobile service has the meaning given the term in section 332(d)(1) of the Communications Act of 1934 (47 U.S.C. 332(d)(1)).